By the Court.
The power to stay the execution of a sentence, in whole or in part, in a criminal case, is inherent in every court having final jurisdiction in such cases, unless otherwise provided by statute. The suspension being in favor of the prisoner, is for his benefit, and is valid whether consented to by him or not. When the suspension is upon conditions expressed in the judgment, the prisoner has the rig’ht to rely upon such conditions, and so long as he complies therewith the suspension will stand.
But when the suspension is without express conditions, as in this case, it is within the power of the court to set aside the suspension at any time during the same term, on its own motion, and to order the sentence to be executed.
Cases cited by counsel are to the effect that the suspension may be set aside at a subsequent term; but this ease does not require us to go to that extent, because here the suspension was set aside at the same term at which sentence was passed.

Judgment affirmed.